PER CURIAM.
In order to effect an orderly transition of the courts under the newly adopted judicial amendment to the Constitution of Florida (Article V), it is necessary to promulgate certain temporary rules as an emergency matter. The following Transition Rule 1 is hereby adopted effective immediately. The purpose of this rule is to assist the clerks of the various courts in transferring pending files to the proper courts.
TRANSITION RULE 1, AMOUNT IN CONTROVERSY.
In all civil actions, except those seeking equitable relief, pending before a trial court in this State, the parties shall file an amendment to the pleadings on or before December 1, 1972, showing the amount in controversy so as to establish whether proper jurisdiction is vested in the Circuit Court or in the County Court as such jurisdiction is established by Fla.Const., art. V, §§ 20(c)(3), (4), and 20(d)(1), F.S.A., effective January 1, 1973. If a party fails to file such amendment to pleadings, the dollar amount alleged in the pleadings shall determine the jurisdiction.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS, McCAIN and DEKLE, JJ., concur.